internal_revenue_service number release date index number --------------- ------------------------------ ------------------------------------ ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ---------------- ----------------- telephone number -------------------- refer reply to cc corp b05 plr-104469-11 date date legend distributing controlled fsub sub sub ty ------- ty ------- ------------------------------ ----------------------- -------------------------------- ---------------------------------- ----------------------- ------------------------------- -------------------------------- -------------------------- ------------------------------------------------------------------------------------------- ---------------------------- -------------------------------- ----------------------- ------------------------------- ---------------------------- ----------------------- ------------------------------------------------------------------------------------------- ----------------------------------------------------- business a ------------------------------------------------------------------------------------------- ------------------------------------------------------------------- plr-104469-11 business b ------------------------------------------------------------------------------------------- ----------------------------------------------------- a b c d e f g h i j k l m n o p q r s t u ----------------- --- -- -------- ----- --- ----------------- -- ----------------- --------------- ----- ----------------- --------------- --------------- ----------------- ----------------- -------- ------ ----- ------ ----------- plr-104469-11 v state a state b country de1 de2 country entities ce1 ce2 --------- ------------- ------------- ---------- -------------------------------- ---------------------------- ----------------------------------------------- ----------------------------- ----------------------------- transact ----------------- ---------------------- ------------ ------------ --------------------- ------------------ -------------------------- ------------------------------------------------------------------------------------------- ------------------------------ region fsub fsub date a date b date c event dear ------------ this letter is in response to your date request for rulings as to the us federal_income_tax consequences of certain steps of a proposed series of transactions the information submitted in that request and in subsequent correspondence is summarized below plr-104469-11 the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by penalty of perjury statements executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process moreover no information provided by the taxpayer has been reviewed and no determination has been made regarding whether the distribution described below i satisfies the business_purpose requirement of sec_1_355-2 ii is used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 of the internal_revenue_code and sec_1_355-2 and iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in the distributing_corporation or the controlled_corporation see sec_355 and sec_1_355-7 facts the following describes the facts immediately before the transaction defined below distributing a publicly traded state a corporation is the common parent of an affiliated_group_of_corporations that join in filing a consolidated federal_income_tax return distributing group distributing has one class of stock outstanding distributing also has publicly traded debt outstanding distributing public debt of which approximately dollar_figurea matures date a distributing owns percent of the sole outstanding class of stock in sub1 and b percent of the sole outstanding class of equity interests in sub2 each a member of the distributing group sub1 owns the remaining c percent of the equity interests in sub2 sub1 is a state b corporation and sub is a state b limited_liability_company llc that has been classified as a corporation for federal tax purposes for more than months distributing sub1 and sub2 own respectively d e and f shares representing in the aggregate percent of the sole outstanding class of stock in fsub fsub stock a country entity that is classified as a corporation for federal tax purposes sub1 and sub2 hold no assets other than fsub stock and receivables from distributing in an immaterial amount fsub had debt to distributing fsub debt in the amount of approximately dollar_figureg as of date b this amount included amounts due under notes and advances and accrued interest on each the fsub debt was incurred to fund business b activities as well as for ongoing working_capital purposes and the amount of the fsub debt fluctuated in the ordinary course of business plr-104469-11 the distributing group is engaged in business a which distributing conducts directly and business b which fsub conducts directly the taxpayer has submitted financial information indicating that the business a operations conducted by distributing have had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past years and that the business b operations conducted by fsub have had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past years proposed transaction in order to resolve capital_expenditure constraints that prevent business b from pursuing the business development strategies most appropriate for optimal growth and operation distributing intends to separate business b from business a distributing proposes to undertake pursuant to one overall plan the following steps some of which have already been completed transaction i ii iii iv v distributing formed controlled controlled formation controlled is a member of the distributing group and before step xi distributing directly owned percent of the sole outstanding class of stock in controlled controlled stock sub1 converted under state b law to an llc de1 upon this step de1 was classified as disregarded as an entity separate from distributing for federal tax purposes under sec_301_7701-2 as a result of this step distributing was treated as the sole shareholder of sub2 for federal_income_tax purposes sub2 elected under sec_301_7701-3 to be classified as disregarded as an entity separate from distributing for federal tax purposes de2 each of sub1 and sub2 is referred to below as a liquidating subsidiary and each of step ii and iii as a liquidation fsub formed two country entities ce1 and ce2 each of which will be classified as disregarded as an entity separate from fsub for federal tax purposes under sec_301_7701-2 fsub and ce1 transacted under region law to form fsub upon this step the fsub stock was converted into common and preferred_stock as follows the shares of fsub stock held by distributing were converted into h shares of fsub common_stock with a value approximately equal to the value of the fsub stock held by distributing immediately before this step and the shares of fsub stock held by de1 and de2 were converted into i and j shares respectively of fsub preferred_stock with a value approximately equal to the value of the fsub stock held by de1 and de2 respectively plr-104469-11 immediately before this step the preferred_stock will not be nonqualified_preferred_stock as defined in sec_351 fsub distributed to distributing with respect to distributing’s fsub common_stock k newly issued shares of fsub common_stock fsub distributed to distributing a newly issued fsub note note the face_amount of the note was equal to dollar_figurel vi vii viii distributing contributed to controlled its shares of fsub common_stock all its interests in de1 and de2 and the note in exchange for m additional shares of controlled stock and money in the amount of dollar_figuren as described in step xii below contribution ix x controlled contributed to fsub the note in exchange for o newly issued shares of fsub common_stock fsub and ce2 transacted under region law to form fsub upon this step the p shares of fsub common_stock held by controlled were converted into q shares of fsub class a common_stock with a value approximately equal to the value of the fsub common_stock held by controlled immediately before this step and the i and j shares of fsub preferred_stock held by de1 and de2 were converted into e and f shares respectively of fsub class b common_stock with a value approximately equal to the value of the fsub preferred_stock held by de1 and de2 respectively immediately before this step taxpayer represents that steps iv v vi vii and ix together with this step x will qualify as tax-free transactions for federal_income_tax purposes xi controlled engaged in an initial_public_offering ipo issuing to public shareholders controlled stock which together with issuances of controlled stock pursuant to stock incentive plans will represent no more than r percent of the controlled stock outstanding prior to the distribution xii controlled transferred to distributing a portion of the proceeds from the ipo transferred proceeds in pursuance of the plan_of_reorganization under which the spinoff defined below will be executed distributing will use the transferred proceeds to pay distributing public debt maturing date a pending this payment distributing deposited the transferred proceeds into a segregated account to be used only for paying distributing public debt maturing date a with the sole exception that prior to the payment of debt the transferred proceeds may be invested in money market or government funds any amounts earned on the investment described in the prior sentence will also be used to pay distributing public debt maturing date a plr-104469-11 the transferred proceeds and any amount earned thereon are together referred to as sec_361 property and the use of the sec_361 property to pay distributing public debt is referred to as the distributing debt retirement xiii controlled contributed to fsub directly and through de1 and de2 the remaining proceeds from the ipo xiv fsub transferred to distributing money in satisfaction of the fsub debt fsub debt satisfaction the sources of money for the fsub debt satisfaction were the proceeds from the ipo contributed in step xiii and funds borrowed by fsub on its credit facility xv distributing as agent for fsub paid to the country revenue agency fsub ’s withholding obligation arising from step vi xvi at least s days after event distributing will distribute pro_rata to its public shareholders all of its shares of controlled stock representing at least t percent of the controlled stock outstanding distribution and collectively with the controlled formation contribution and distributing debt retirement spinoff to avoid the administrative difficulties and costs associated with the issuance and maintenance of fractional shares of controlled stock distributing will distribute any fractional shares to a distribution agent who will bundle the fractional shares sell whole shares in the open market and remit the proceeds to distributing’s shareholders net of transaction costs in proportion to the fractional shares they would otherwise be entitled to in addition there is a transition services agreement for certain services to be provided by distributing to controlled following the completion of the ipo transition services agreement however the transition services agreement will be terminated on the later of a the date of the distribution or b six months after the completion of the ipo but in any case by date c in connection with the ipo distributing and controlled also entered into the following additional agreements i a separation and distribution agreement ii a registration rights agreement pursuant to which controlled will agree to provide distributing with certain registration rights relating to the shares of controlled stock owned by distributing after the ipo iii a tax_sharing_agreement providing for the allocation of certain tax_liabilities between distributing and controlled including customary indemnities and iv an employee matters agreement providing for the allocation of certain liabilities and responsibilities relating to distributing and controlled’s current and former employees pursuant to the employee matters agreement controlled and fsub retained or assumed all liabilities relating to all employees of controlled and fsub these agreements are collectively referred to as the transaction agreements plr-104469-11 representations the following representations have been made in connection with the liquidations as of the time of the liquidations a b c d e f g h i each liquidating subsidiary and distributing is has been for the years preceding the adoption of the plan_of_liquidation for each liquidation and will be at all times until the final respective liquidating_distribution is completed classified as a corporation for us federal tax purposes distributing on the date of adoption of the plan_of_liquidation for each liquidation and at all times until the final respective deemed liquidating_distribution is completed will be the owner of at least percent of the single outstanding class of stock in each respective liquidating subsidiary no stock in either liquidating subsidiary will have been redeemed during the years preceding the adoption of the respective plan of complete_liquidation all deemed distributions from each liquidating subsidiary to distributing pursuant to each respective plan of complete_liquidation will be made within a single taxable_year of each liquidating subsidiary as soon as the first deemed liquidating_distribution has been made each liquidating subsidiary will for federal tax purposes cease to be a going concern and for federal tax purposes the activities of each will cease each liquidating subsidiary will for federal tax purposes retain no assets following the final deemed liquidating_distribution neither liquidating subsidiary will have acquired assets in any nontaxable_transaction at any time except for acquisitions occurring more than years prior to the date of adoption of the respective plan_of_liquidation except as described in the transaction no assets of either liquidating subsidiary have been or will be disposed of by either liquidating subsidiary or distributing except for dispositions in the ordinary course of business and dispositions occurring more than years prior to adoption of the plan_of_liquidation except as described in the transaction the deemed liquidation of each liquidating subsidiary will not be preceded or followed by the reincorporation in or transfer or sale to a recipient corporation of any of the businesses or assets of the respective liquidating subsidiary if persons holding directly or indirectly more than percent in value of the liquidating subsidiary’s equity plr-104469-11 interests respectively also hold directly or indirectly more than percent in value of the stock in the recipient corporation for purposes of this representation ownership will be determined by application of the constructive_ownership rules of sec_318 as modified by sec_304 j prior to adoption of the liquidation plan for each liquidation no assets of either liquidating subsidiary will have been distributed in_kind transferred or sold to distributing except for i transactions occurring in the normal course of business and ii transactions occurring more than years prior to adoption of the respective liquidation plan k while under the control of distributing each liquidating subsidiary will report all earned_income represented by assets that will be distributed to its shareholders such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc l m n o the fair_market_value of the assets of each liquidating subsidiary will exceed its respective liabilities both at the date of the adoption of the respective plan of complete_liquidation and immediately prior to the time the first respective deemed liquidating_distribution is made there is no intercorporate debt existing between distributing and sub1 or sub2 except for debt from distributing to sub1 in the amount of dollar_figureu and debt from distributing to sub2 in the amount of dollar_figurev no intercorporate debt between distributing and either liquidating subsidiary has been cancelled forgiven or discounted except for transactions that occurred more than years prior to the date of adoption of the respective liquidation plan distributing is not an organization that is exempt from federal_income_tax under sec_501 or any other provision of the code all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to the proposed liquidations have been fully disclosed the following representations have been made in connection with the spinoff p q the indebtedness if any owed by controlled to distributing immediately after the distribution will not constitute stock_or_securities no part of the consideration to be distributed by distributing to its shareholders will be received by any of distributing’s shareholders as a plr-104469-11 r s t u v w creditor employee or in any capacity other than that of a shareholder of distributing in applying sec_355 regarding the active_conduct_of_a_trade_or_business distributing will treat all members of its separate_affiliated_group the distributing sag as defined in sec_355 as one corporation in applying sec_355 regarding the active_conduct_of_a_trade_or_business controlled will treat all members of its separate_affiliated_group the controlled sag as defined in sec_355 as one corporation the years of financial information submitted on behalf of distributing is representative of its present operations and with regard to such operations there have been no substantial operational changes since the date of the last financial statements submitted the years of financial information submitted on behalf of fsub a member of the controlled sag is representative of its present operations and with regard to such operations there have been no substantial operational changes since the date of the last financial statements submitted neither business a nor control of an entity conducting business a was acquired during the 5-year period ending on the date of the distribution in a transaction in which gain_or_loss was recognized or treated as recognized under prop_reg sec_1_355-3 in whole or in part throughout the 5-year period ending on the date of the distribution distributing has been the principal_owner of the goodwill and significant assets of business a and distributing will continue to be the principal_owner following the distribution neither business b nor control of an entity conducting business b was acquired during the 5-year period ending on the date of the distribution in a transaction in which gain_or_loss was recognized or treated as recognized under prop_reg sec_1_355-3 in whole or in part throughout the 5-year period ending on the date of the distribution fsub a member of the controlled sag has been the principal_owner of the goodwill and significant assets of business b and the controlled sag will continue to be the principal_owner following the distribution x following the distribution distributing and controlled directly or through its respective sag each will continue the active_conduct of its business independently and with its separate employees plr-104469-11 y z following the distribution distributing and controlled each will have its own officers and employees two current directors of distributing one of whom is the chief_executive_officer of distributing and the other of whom is an independent non-executive director of distributing will continue to be directors of distributing and will also be directors of controlled it is also expected that the independent non-executive director of distributing will serve as the chairman of controlled’s board_of directors the distribution will be carried out for the following corporate business_purpose to resolve capital_expenditure constraints that prevent business b from pursuing the business development strategies most appropriate for optimal growth and operation the distribution is motivated in whole or in substantial part by this corporate business_purpose aa the distribution will not be used principally as a device for the distribution of the earnings_and_profits of distributing controlled or both bb the total adjusted_basis of the assets transferred by distributing to controlled in the contribution will exceed the sum of i the total liabilities assumed within the meaning of sec_357 if any by controlled and ii the total amount of money and other_property within the meaning of sec_361 received by distributing from controlled and transferred by distributing to its creditors in pursuance of the plan_of_reorganization cc the total fair_market_value of the assets transferred by distributing to controlled in the contribution will exceed the sum of i the total amount of liabilities assumed within the meaning of sec_357 if any by controlled ii the amount of any liabilities owed to controlled by distributing if any that are discharged or extinguished in connection with the spinoff and iii the amount of any cash and the fair_market_value of any property within the meaning of sec_361 received by distributing from controlled in connection with the contribution dd the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately after the contribution ee the fair_market_value of the assets of controlled will exceed controlled’s aggregate basis in those assets immediately after the contribution ff the liabilities if any assumed within the meaning of sec_357 by controlled in the contribution and the liabilities if any to which the assets transferred in the contribution are subject were incurred in the ordinary course of business and are associated with the assets being transferred plr-104469-11 gg no property for which an investment_credit allowed under sec_47 will be claimed will be transferred by distributing to controlled in the contribution hh except for indebtedness that may be created in the ordinary course of business or obligations incurred pursuant to the terms of the transaction agreements no intercorporate debt will exist between the distributing sag and the controlled sag at the time of or subsequent to the distribution ii immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d jj immediately before the distribution distributing will not have an excess_loss_account in the controlled stock see sec_1_1502-19 kk no indebtedness between the distributing sag and the controlled sag has been or will be settled or cancelled in connection with the distribution other than i the settlement of intercompany loans and intercompany open account balances attributable to the normal business operations of the distributing sag and the controlled sag prior to the distribution ii the settlement of obligations incurred pursuant to the terms of the transaction agreements and iii the fsub debt satisfaction ll except for certain continuing transactions under the transaction agreements payments made in connection with continuing transactions if any between the distributing sag and the controlled sag will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length mm no two parties to the transaction are investment companies as defined in sec_368 and iv nn for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the 5-year period determined after applying sec_355 ending on the date of the distribution oo for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing plr-104469-11 percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the 5-year period determined after applying sec_355 ending on the date of the distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the year period determined after applying sec_355 ending on the date of the distribution pp the distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation taking into account the special rules of sec_355 qq rr ss immediately after the distribution taking into account sec_355 i neither distributing nor controlled will be a disqualified_investment_corporation as defined in sec_355 and ii no person will hold a percent or greater interest in any disqualified_investment_corporation as defined in sec_355 immediately after the distribution who did not so hold directly or indirectly such interest immediately before the distribution distributing and controlled will equally pay expenses related to the transaction except for expenses arising from the ipo which will be paid solely by controlled however neither distributing nor controlled will pay any expenses_incurred by its shareholders or creditors in connection with the transaction any payment of cash in lieu of fractional shares of controlled stock is solely for the purpose of avoiding the expense and inconvenience to controlled of issuing and maintaining fractional shares and will not represent separately bargained-for consideration it is intended that the total cash paid in the distribution to shareholders in lieu of fractional shares of controlled stock will not exceed percent of the total consideration that will be distributed in the distribution the fractional share interests of each distributing shareholder will be aggregated and it is intended that no shareholder will receive cash in an amount equal to or greater than the value of share of controlled stock tt the distributing debt retirement will occur as promptly as possible and will in no event occur more than months after the date of the distribution plr-104469-11 uu the amount of the distributing public debt to be paid with the transferred proceeds will not exceed the weighted quarterly average of the distributing debt owed to unrelated third parties for the 12-month_period ending on the close of business on the last full business_day before the date on which distributing’s board_of directors initially discussed the potential separation of business a from business b rulings based solely on the information submitted and the representations made and conditioned upon distributing’s execution of the closing_agreement attached hereto and made a part hereof we rule as follow on the liquidations each liquidation will qualify as a complete_liquidation of the respective liquidating subsidiary under sec_332 sec_332 distributing will recognize no gain_or_loss on its deemed receipt of assets sec_332 each liquidating subsidiary will recognize no gain_or_loss on its deemed_distribution of assets to distributing sec_337 distributing’s basis in each asset deemed to be received from a liquidating subsidiary will equal the respective liquidating subsidiary’s basis in that asset immediately before the respective liquidation sec_334 distributing’s holding_period in each asset deemed to be received from a liquidating subsidiary will include the period for which the asset was held by the respective liquidating subsidiary sec_1223 distributing will succeed to and take into account the items of each liquidating subsidiary described in sec_381 subject_to the conditions and limitations described in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder sec_381 b and c and sec_1 based solely on the information submitted and the representations made and conditioned upon distributing’s execution of the closing_agreement attached hereto and made a part hereof we rule as follow on the spinoff the contribution together with the distribution will qualify as a reorganization within the meaning of sec_368 distributing and controlled each will be a_party_to_a_reorganization within the meaning of sec_368 plr-104469-11 distributing will recognize no gain_or_loss on its receipt of controlled stock and the sec_361 property if any in the contribution sec_361 b a and b and sec_357 controlled will recognize no gain_or_loss on the contribution sec_1032 controlled’s basis in each asset received in the contribution will equal the basis of the asset in the hands of distributing immediately before the contribution sec_362 controlled’s holding_period in each asset received in the contribution will include the period during which the asset was held by distributing sec_1223 the earnings_and_profits of fsub to the extent attributable to distributing under sec_1_1248-2 or sec_1_1248-3 whichever is applicable that were accumulated in tax years of such foreign_corporation beginning after date and during the period in which such corporation was a cfc will be attributable to such stock held by controlled sec_1 a controlled will recognize no gain_or_loss on the ipo sec_1032 distributing will recognize no gain_or_loss on the distribution of controlled stock in the distribution sec_361 except to the extent required under sec_897 with respect to foreign shareholders of distributing who own or owned during the five years preceding the distribution more than five percent of the fair_market_value of any class of distributing stock if any distributing’s shareholders will recognize no gain_or_loss and otherwise will include no amount in income on their receipt of controlled stock in the distribution sec_355 except in the case of a distributing shareholder who recognizes gain_or_loss under sec_897 each distributing shareholder’s basis in a share of distributing stock as adjusted under sec_1_358-1 will be allocated between the share of distributing stock with respect to which the distribution is made and the share of controlled stock received with respect to that share in proportion to their fair market values sec_1_358-2 if a distributing shareholder that purchased or acquired shares of distributing stock on different dates or at different prices is not able to identify which particular share of controlled stock or portion thereof is received with respect to a particular share of distributing stock the shareholder may designate which share of controlled stock is received with respect to a plr-104469-11 particular share of distributing stock provided the designation is consistent with the terms of the distribution sec_1_358-2 except in the case of a distributing shareholder who recognizes gain_or_loss under sec_897 each distributing shareholder’s holding_period in a share of controlled stock received will include the shareholder’s holding_period in the share of distributing stock with respect to which the distribution is made provided that the distributing stock is held as a capital_asset in the hands of the distributing shareholder on the date of distribution sec_1223 earnings_and_profits of distributing if any will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 and sec_1_1502-33 a shareholder who receives cash in lieu of fractional shares of controlled stock will recognize gain_or_loss measured by the difference between the basis of the fractional share received as determined above and the amount of cash received sec_1001 any gain_or_loss will be treated as capital_gain or loss provided the fractional shares of stock would be held as a capital_asset on the date of the distribution sec_1221 and sec_1222 payments made between distributing and controlled and their respective affiliates under the transaction agreements regarding liabilities indemnities or other obligations that i have arisen or will arise for a taxable_period ending on or before the distribution or for a taxable_period beginning before and ending after the distribution and ii will not become fixed and ascertainable until after the distribution will be treated as occurring immediately before the distribution see 344_us_6 73_sct_71 97_led_6 1952_2_cb_136 revrul_83_73 c b closing_agreement in connection with the issuance of this ruling letter a closing_agreement is being entered into between the internal_revenue_service and the taxpayer with respect to certain of those issues affecting its tax_liability on the basis set forth above this private_letter_ruling will become effective upon execution of the closing_agreement caveats except as expressly provided herein no opinion is expressed about the tax treatment of the transaction under other provisions of the code or regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction not specifically covered by the above rulings in particular no opinion is plr-104469-11 expressed regarding i whether the distribution satisfies the business_purpose requirement of sec_1_355-2 ii whether the distribution is used principally as a device for the distribution of the earnings_and_profits of distributing controlled or both iii whether the distribution is part of a plan or series of related transactions under sec_355 iv the consequences to any person under sec_897 as a result of the transactions described above including but not limited to a whether any gain is recognized under sec_897 and b whether distributing was at any time a united_states_real_property_holding_corporation during the five-year period immediately preceding the date of the distribution or v the consequences under subpart_f of any part of the transaction this letter_ruling will become effective upon the execution of the closing_agreement procedural statements this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to the federal_income_tax returns to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching to the return a statement that provides the date and control number of this ruling letter pursuant to the power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely _isaac w zimbalist________ isaac w zimbalist senior technical reviewer branch office of associate chief_counsel corporate cc
